Title: To James Madison from William Harris Crawford, 6 January 1813
From: Crawford, William Harris
To: Madison, James


Sir.
Senate Chamber 6th Jany. 1813
The very Kind and flattering manner in which you offered me a seat in the Cabinet, yesterday, has made a very deep impression upon my mind. Under the influence of this impression, and with a sincere desire to act in conformity with your wishes, I have reviewed the reasons which then induced me to decline that honorable distinction. This review has terminated in the conviction, that I am not qualified to discharge the duties which would devolve upon me, by obeying your call, with reputation to myself, and with advantage to the Country.
In communicating this determination, I beg leave to assure you Sir, that in the present Situation of the nation, nothing but a deep Sense of my incapacity to discharge the duties of the office, which your Kind partiality had intended for me, would induce me to decline the honor. I am Sir respectfully your most obt. & humbe Servt
Wm H Crawford
